Citation Nr: 0523616	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cerebellar 
degeneration, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that denied service connection for cerebellar 
degeneration.  This case was previously before the Board in 
July 2004, at which time it was remanded to afford the 
veteran the opportunity to testify at a hearing before a 
Veterans Law Judge at the RO.  That hearing was held before 
the undersigned in June 2005, and the case is again before 
the Board for appellate consideration.

The Board notes that in a rating action dated in July 1999, 
the RO denied the veteran's claim for service connection for 
cerebellar degeneration.  He was informed of that 
determination and of his right to appeal by a letter dated 
later that month, but a timely appeal was not filed.  Since 
the previous RO decision, new Department of Veterans Affairs 
(VA) regulations have been implemented governing eligibility 
for service connection based on exposure to Agent Orange.  
Accordingly, the Board will consider the veteran's current 
claim for service connection for cerebellar degeneration due 
to residuals of Agent Orange on a de novo basis, without 
regard to finality of the previous Board decision.  See 
Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) (citing 
Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (a change 
in a VA regulation can constitute a new basis for entitlement 
to a benefit)).


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of cerebellar degeneration.

2.  Cerebellar degeneration was initially demonstrated many 
years after service, and the competent medical evidence fails 
to establish that it is related to service, to include 
exposure to Agent Orange therein.  

CONCLUSION OF LAW

Cerebellar degeneration was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1116(a) (West 
2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
veteran was notified of the VCAA by a December 2003 letter 
from the RO.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Factual background

The service medical records are negative for complaints or 
findings pertaining to a neurological disorder.  A 
neurological evaluation on the separation examination in 
August 1969 was normal.

The veteran's discharge certificate discloses that he served 
in Vietnam.

The veteran was afforded a general medical examination by the 
VA in December 1969.  A neurological evaluation was normal.  

Private medical records show that the veteran was seen in an 
emergency room in August 1978.  He reported difficulty with 
his balance for the previous two years.  It was indicated 
that he had seen a physician that day for a physical 
examination for employment and was advised to see a 
neurologist.  It was stated that he had drunk heavily until 
three years earlier.  It was also noted that he had injured 
his forehead two years earlier with a screwdriver and had 
experienced problems with balance and tingling in his hands 
since that time.  Following an examination, the diagnosis was 
difficulty with balance of unknown cause.  

The veteran was admitted to a private hospital in August 
1978.  He related that four years ago, he started noticing 
occasional imbalance on walking, some clumsiness in his left 
arm and occasionally the left leg.  He maintained that his 
symptoms had gradually been getting worse, including some 
slurring of speech.  It was further noted that the onset was 
insidious.  The veteran described injuries to his forehead, 
one of which resulted in a brain concussion and a momentary 
loss of consciousness.  He admitted to heavy drinking in the 
past.  The pertinent diagnosis was subacute cerebellar 
degeneration.  

The veteran submitted a claim for service connection for a 
neurological disability manifested by problems with his gait, 
stability and grasping in March 1990.  He indicated that it 
had begun in 1978.

In a statement dated in June 2001, a private physician noted 
that the veteran had a neurological disorder.  He indicated 
that the veteran had ataxia and possible peripheral 
neuropathy.

A private physician reported in January 2003 that he had 
examined the veteran that month for long-standing problems of 
gait disorder and impaired speech.  The veteran described 
these problems to be of gradual onset, beginning in 
approximately 1978, at which time a work-up including 
magnetic resonance imaging that revealed "something wrong 
with his cerebellum."  He added that he was exposed to Agent 
Orange in service, and that on one occasion it was by 
"walking into a shower of it."  He denied immediate 
toxicity or illness at that time and he denied toxic 
exposures on other occasions.  He had had long-term use of 
alcohol, almost on a daily basis until three years earlier.  
No history of a head injury was reported.  The examiner noted 
that he had reviewed recent magnetic resonance imagings of 
the head, but had not had the opportunity to review the 
records from the 1978 hospitalization.  The impression was 
primary progressive cerebellar atrophy syndrome 
(pancerebellar, with prominent midline loss of bulk).  He 
added that the veteran's ataxia could be associated with 
chronic alcohol use.  He commented that the extent of 
cerebellar structural change on magnetic resonance imaging 
and the concomitant alterations in his brainstem made it more 
likely to be a degenerative disorder such as 
olivopontocerebellar atrophy.  He also stated that there were 
no other toxic exposures besides Agent Orange, and that it 
was not clear to him that such exposure would be capable of 
producing selective and severe cerebellar damage.  

In a statement dated in May 2005, the veteran's sister 
related that she had witnessed the veteran beginning to have 
issues with his balance when he returned from service in the 
late 1960's and that it had slowly grown worse with age.

The veteran submitted a number of statements to the Board 
from friends or co-workers in August 2005.  A childhood 
friend related that the veteran had been healthy when he left 
for service, but that after his return, he and his spouse had 
noticed that the veteran was having some difficultly speaking 
and maintaining balance when walking.  A professional 
associate indicated that he had known the veteran for more 
than 30 years, and that the veteran had started on his crew 
in 1971 or 1972.  He noted that although the veteran was a 
hard and dedicated worker, he seemed to have a difficult time 
completing tasks that required any form of dexterity, and 
that he seemed to have a balance and coordination problem.  
He further related that the veteran had a stumbling gait and 
that the problem affected his speech.  He claimed that the 
veteran talked as though he were drunk, but it was determined 
that it was not alcohol or drugs.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

When he initially sought treatment for his neurological 
complaints in August 1978, the veteran related that his 
symptoms had been present for approximately four years, that 
is, about five years following his discharge from service.  
It is not disputed that cerebellar degeneration was first 
documented nearly nine years after his service separation.  
The Board has considered the veteran's testimony before the 
undersigned, as well as the statements he submitted in May 
and August 2005 relating to the fact that his symptoms were 
present well before his diagnosis.  The fact remains, 
however, that there is no competent medical evidence that 
establishes that cerebellar degeneration was present in 
service or within one year thereafter.

The main argument advanced by the veteran is that cerebellar 
degeneration is due to his exposure to Agent Orange.  The 
Board acknowledges that the veteran served in Vietnam and 
that, therefore, it is conceded that he was exposed to Agent 
Orange.  It must be emphasized, however, that cerebellar 
degeneration is not one of the diseases that has been 
associated with exposure to Agent Orange.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam  (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his cerebellar 
degeneration.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
most recent report, the NAS made no specific findings 
concerning cerebellar degeneration.  It was stated that 

[t]he comprehensive review and evaluation 
of the available literature which NAS 
conducted in conjunction with its report 
has permitted VA to identify all 
conditions for which the current body of 
knowledge supports a finding of an 
association with herbicide exposure.  
Accordingly, the Secretary has determined 
that there is no positive association 
between exposure to herbicides and any 
other condition for which he has not 
specifically determined that a 
presumption of service connection is 
warranted.  68 Fed. Reg. 27,637 (May 20, 
2003).

The Board finds that the NAS conclusion is of greater 
probative value than the veteran's unsupported statements 
regarding the etiology of cerebellar degeneration.  In this 
regard, the Board observes that a private physician 
acknowledged the veteran's history of exposure to Agent 
Orange, but suggested that it did not lead to cerebellar 
degeneration.  In light of the NAS determination, and the 
fact that the veteran has furnished no competent medical 
evidence linking his cerebellar degeneration to service or to 
his exposure to Agent Orange, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection.


ORDER

Service connection for cerebellar degeneration, to include as 
due to exposure to Agent Orange, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


